Title: To John Adams from François Adriaan Van der Kemp, 4 March 1797
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kemp-wik Oneida Lake 4 March. 1797

Permit me to address You with few words upon your election to the Presidencÿ of the United States: Mÿ wishes in this part are entirely accomplished—May America remain happÿ in peace, and prosper under your administration—So that the names of Washington and Adams may be combined at every new election—as those of August and Trajan; maÿ its Thankfulness compensate in part the Sacrifices, which You will be obliged to continue—Sensible of my obligations towards you—in so many respects, and of my duty, with regard to you exalted Station, in not abusing your precious time / I am with Sentiments of the highest esteem / and regard / Sir! / Your most obed—and obliged Sert

Fr. Adr. vanderkemp.